Citation Nr: 0905788	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).
 
2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for residuals of a 
cerebral vascular accident, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to June 
1946, including World War II combat duty.  His decorations 
include the Combat Infantryman Badge and his military 
occupational specialty was rifleman.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran provided testimony at an August 2006 hearing 
before the undersigned Veterans Law Judge.  This appeal was 
the subject of a Board remand dated in August 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a March 2005 VA examination, the examiner referenced 
significant medical records that were not associated with the 
claims file.  By his own account, he did not have access to 
the claims file.  Thus, it appears likely that the records of 
treatment he referenced were computerized records of VA 
treatment.  These included treatment for hypertension, 
stroke, and coronary artery disease.  The examiner noted that 
his review of the records indicated that the Veteran had a 
myocardial infarction and three-vessel coronary artery bypass 
graft in 1996, at which time he also had a stroke which left 
him with mild hemiparesis and blindness for four days.  The 
examiner also appears to have reviewed records of VA 
treatment for PTSD not associated with the claims file.  
These medical treatment records, of onset and treatment of 
disability for which the Veteran now seeks service 
connection, and the condition that he claims caused or 
aggravated such disability, would be useful in adjudication 
of the Veteran's claims.  See 38 U.S.C.A. 5103A(a)-(c); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

At a VA examination in October 2008, the examiner provided an 
opinion that the Veteran's hypertension and coronary artery 
disease were less likely than not caused or chronically 
aggravated by his service-connected PTSD.  However, she did 
not provide an additional opinion, as requested by the Board 
in its August 2007 remand, as to whether the Veteran's 
cerebrovascular accident was proximately caused or 
chronically aggravated by service-connected PTSD.  
Nevertheless, it is clear from her opinion that she did not 
have access to the medical records from 1996 forward that 
were available to the March 2005 VA examiner but not 
associated with the claims file, as discussed above.  For 
example, she noted by history that the Veteran claimed to 
have been treated with medications for hypertension since 
1946; whereas the March 2005 VA examiner found information in 
medical records not associated with the claims file that 
indicated to him that the Veteran was started on blood 
pressure medication in July 2000.  Further, the Board notes 
that the October 2008 VA medical opinion was provided by a 
nurse-practitioner, whereas there is of record in support of 
the Veteran's claims a plausible opinion received and dated 
in October 2004, from a physician who is the medical director 
of the Oklahoma State Department of Veterans Affairs, as well 
as an article printed from www.webmd.com that is at least 
generally consistent with this physician's assertions.  
Moreover, the March 2005 VA examiner did not have access to 
service treatment records that may reflect higher than normal 
blood pressure readings during service, consistent with the 
history as provided by the Veteran; and the March 2005 VA 
examiner did not provide an opinion on the matter of 
aggravation as opposed to causation of the claimed 
disabilities by service-connected PTSD.  In light of the 
above, a new VA examination, conducted by an appropriate 
specialist physician, with review of all relevant medical 
evidence in the possession of VA and the service department 
associated with the claims file, and addressing all medical 
aspects of the claims on appeal, would be useful in 
adjudication of the Veteran's claims.  See 38 U.S.C.A. 
§ 5103A(d).  

At the Veteran's August 2006 Board hearing, the Veteran and 
his spouse indicated that VA treating physician J.H., D.O., 
had written a letter in support of his claim for service 
connection for hypertension.  (See October 2008 Board hearing 
transcript (Tr.) at page 6.)  The Veteran should be advised 
that no such letter is associated with the claims file, and 
provided the opportunity to either submit a copy of the 
letter or request another such letter from J.H., M.D.

The Veteran has alleged that he has had hypertension since 
active service.  Service treatment records were badly damaged 
by fire, but some have been retrieved and associated with the 
claims file.  The Board has closely reviewed the records 
associated with the claims file for blood pressure readings 
or indications of hypertension.  At a March 1944 service 
entrance examination, blood pressure was measured as 148/86.  
On physical examination in March 1946, blood pressure was 
measured as 120/80.  At discharge from service in June 1946, 
blood pressure was measured as 130/70.   This is very likely 
less than a full set of the relevant service treatment 
records, however.  The Veteran's service discharge 
examination indicates that he was hospitalized for 1 1/2 
months, including in March 1945, at the 46th General 
Hospital, for trench foot incurred in France; another record 
indicates that he was evacuated due to trench foot on January 
13, 1945, and another that he was received at the 46th 
General Hospital in Besancon, France, on January 16, 1945.  
(He is service-connected for combat-related cold injuries to 
both lower extremities.)  Another record indicates that the 
Veteran was admitted for hospitalization from March 4, 1946, 
to March 7, 1946, for a genitourinary condition.  In an 
August 2007 Board remand, the Board requested the RO to 
contact the National Personnel Records Center (NPRC) in an 
effort to obtain additional service treatment records, 
including records of inpatient and outpatient 
hospitalization.  Although the RO contacted the NPRC, the 
NPRC did no more than provide documents substantiating the 
Veteran's period of active service and certifying his 
service.  The NPRC letter was not responsive to VA's request.  
A remand by the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Although different aspects of 
required VCAA notice have been issued in this case through 
various letters, to include letters dated in December 2004, 
July 2006, and October 2007, the Veteran has made assertions, 
as described in the preceding paragraph, that may give rise 
to a claim on a direct-incurrence, to include presumptive 
direct-incurrence, basis for service connection for 
hypertension.  A corrective VCAA notice letter that informs 
the Veteran of what is required to substantiate a claim for 
service connection for hypertension on a direct-incurrence, 
or presumptive direct-incurrence, basis should be issued to 
the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue 
of entitlement to service connection for 
hypertension, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and any 
other applicable legal precedent.  The 
Veteran must be apprised of what the 
evidence must show to support a claim for 
service connection on a direct-incurrence, 
to include presumptive direct-incurrence, 
basis for hypertension, as well as for 
secondary service connection for 
hypertension, and the division of 
responsibilities between him and VA in 
obtaining such evidence.

2.  Submit the NA Form 13055 and 
documentation certifying in detail the 
Veteran's service to the NPRC and request 
all available service treatment records not 
previously provided, to include those of 
inpatient and outpatient hospital treatment, 
and relevant extracts from the Office of the 
Surgeon General. 

Inform the NPRC that the Veteran was 
hospitalized for trench foot incurred in 
France, at the 46th General Hospital in 
Besancon, France, beginning on or about 
January 16, 1945, and lasting into March 
1945.  Further inform the NPRC that the 
Veteran was hospitalized from March 4, 1946, 
to March 7, 1946, at the 115th General 
Hospital in Kassel, Germany.

The NPRC should be advised that the purpose 
of the inquiry is not to document or certify 
the Veteran's active service, but instead to 
search for additional service treatment 
records, including records of inpatient and 
outpatient hospitalization, and SGO reports.  
The NPRC should be advised that VA has a 
badly fire-damaged, only partly legible, and 
less than complete set of the Veteran's 
service treatment record.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  If the RO 
determines that this statutory standard has 
been met in seeking to obtain copies of the 
Veteran's service treatment records, the RO 
should provide an explanation of its 
efforts to obtain the records and explain 
that this statutory requirement has been 
met.  Otherwise, further efforts should be 
made to obtain the records.  See 38 
U.S.C.A. § 5103A(b)(3).  

3.  The Veteran should be advised that 
although he indicated at his August 2007 
hearing that he had obtained a letter from 
VA treating physician J.H., D.O., in support 
of his claims (see Tr. at page 6), no such 
letter is associated with the claims file.  
He should be afforded the opportunity to 
submit a copy of the letter or to obtain 
another such letter from Dr. J.H.

4.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for his hypertension, 
cerebrovascular disease, atherosclerotic 
heart disease, and PTSD from the date of 
his discharge from service forward.  After 
any required authorizations for release of 
medical information are requested and 
obtained from the Veteran, an attempt 
should be made to obtain any records so 
identified that have not been previously 
obtained.

The records sought should include all 
pertinent records of VA treatment.  This 
should include all records of VA treatment 
for a cerebrovascular accident, heart 
disease, PTSD, and hypertension, from 1996 
forward, as discussed in the March 2005 VA 
examiner's report.

5.  Once all relevant  available medical 
records have been received, schedule the 
Veteran for a VA examination with an 
appropriate specialist physician for the 
purpose of determining the following:

A) Whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's hypertension 
began during service or is related to some 
incident of service.  In so doing, the 
examiner should acknowledge blood pressure 
readings taken proximate to service, 
including at a March 1944 service entrance 
examination, when blood pressure was 
measured as 148/86;  on physical examination 
in March 1946, when blood pressure was 
measured as 120/80; and at discharge from 
service in June 1946, when blood pressure 
was measured as 130/70.  The physician is 
advised that the above data is based on an 
incomplete and only partially legible set of 
service treatment records.

The physician should take a history from the 
Veteran with respect to onset and treatment 
of hypertension, but is welcome to make a 
determination as to whether the history 
provided by the Veteran is accurate or 
medically feasible based on the complete 
medical evidence in the claims file.

B)  Whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's i) coronary 
artery disease, ii) residuals of a 
cerebrovascular accident, or iii) 
hypertension has been at least as likely as 
not caused or aggravated (chronic worsening 
of underlying condition versus temporary 
flare-up of symptoms) by his service-
connected PTSD.

In providing this opinion, the physician 
should review and discuss i) the relevant 
records of treatment from 1996 forward, ii) 
a letter in support of the Veteran's claim 
from J.W., M.D., dated in October 2004; iii) 
an article from www.webmd.com, associated 
with the claims file in August 2006, that 
appears to lend general support to the 
Veteran's claims; and iv) medical opinions 
weighing against the Veteran's claims as set 
forth in VA examination reports dated in 
March 2005 and October 2008.

The RO should send the claims file to the 
examiner for review, and the physician 
should indicate that the claims file was 
reviewed.

The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  
 
6.  Readjudicate the issues of entitlement 
to service connection for hypertension, 
coronary artery disease, and residuals of a 
cerebrovascular accident, to include as 
secondary to PTSD.  If any benefit sought 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




